Citation Nr: 0411090	
Decision Date: 04/28/04    Archive Date: 05/06/04	

DOCKET NO.  94-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic right knee 
disorder.  

2.  Entitlement to service connection for the residuals of cold 
weather injury to the hands and feet.  

3.  Entitlement to service connection for a disorder characterized 
by bilateral leg cramps.  

4.  Entitlement to service connection for a disorder characterized 
by abdominal pain, indigestion, and constipation.  

5.  Entitlement to service connection for a disorder characterized 
by chronic fatigue and dizziness.  

6.  Entitlement to service connection for a disorder characterized 
by painful menses.  


7.  Entitlement to service connection for a disorder characterized 
by heart palpitations.  

8.  Entitlement to service connection for the residuals of 
exposure to chemicals and smoke.  

9.  Entitlement to service connection for the residuals of 
exposure to unknown medications.  

10.  Entitlement to service connection for the residuals of 
exposure to infectious disease and waste material.  

11.  Entitlement to service connection for the residuals of a 
reaction to bee stings.  

12.  Entitlement to service connection for the residuals of an 
allergic reaction to influenza vaccine.  

13.  Entitlement to service connection for the residuals of 
frequent chest and head colds.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from February 1980 to September 
1992, with service in Southwest Asia, specifically, Saudi Arabia, 
from January 4 to May 23, 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of October 1993 and April 1995 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
as well as from a November 1993 decision by the VARO in Winston-
Salem, North Carolina, and a November 2003 decision by the VARO in 
Roanoke, Virginia.  

In a rating decision of November 1999, the RO granted a 30 percent 
evaluation for the residuals of exploratory laparotomy and total 
abdominal hysterectomy, with extensive lysis of adhesions, 
intentional cystotomy and repair of cystotomy, and left and right 
salpingectomy, which had formally been evaluated as 10 percent 
disabling under Diagnostic Code 7614, that is, chronic pelvic 
adhesions.  The veteran was informed of that grant of benefits in 
correspondence of December 1999, and asked to indicate whether the 
assignment of the aforementioned 30 percent evaluation (the 
maximum schedular evaluation available) satisfied her appeal.  In 
correspondence of January 2000, the veteran indicated that she did 
not wish to continue her appeal as to that particular issue.  
Accordingly, the sole issues remaining for appellate review are 
those listed on the title page of this decision.  

The Board notes that the veteran's original application for 
compensation listed the claim "painful menses", which the RO 
incorrectly termed "amenorrhea" (absence of menses).  Therefore, 
the Board has listed the claimed condition on the cover page as 
"painful menses" to accurately reflect the condition claimed.

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the 
exact nature and etiology of the claimed disabilities.  In that 
regard, while in service, the veteran complained of and/or 
received treatment for what was described as irritable bowel 
syndrome.  However, on VA general medical examination in June 
1999, there was noted only a "history" of chronic indigestion.  
Based on such findings, it is unclear whether the veteran 
currently suffers from a chronic gastrointestinal disorder which 
is responsible for her claimed abdominal pain, indigestion, and 
constipation.  Accordingly, additional development will be 
undertaken prior to a final adjudication of the veteran's claim.  

The Board further notes that, on VA cold injury protocol 
examination in July 2003, the veteran received diagnoses of cold 
injury to the hands and feet, with residual sensitivity to cold, 
as well as bilateral retropatellar pain syndrome.  However, 
examination of the veteran's hands, feet, and knees conducted at 
that time was essentially unremarkable.  Under the circumstances, 
it is unclear whether the veteran currently suffers from a chronic 
right knee disability, or chronic residuals of cold weather 
injury(ies) to her hands and feet.  Accordingly, additional 
development will also be undertaken in this area.  

Regarding the veteran's claim for service connection for painful 
menses, the Board notes that, on a number of occasions in service, 
the veteran received treatment (including surgical treatment) for 
various gynecologic problems, including a tubal pregnancy, and 
pelvic adhesions.  A review of pertinent evidence of record 
discloses that the veteran last underwent a VA gynecologic 
examination for compensation purposes in June 1999, at which time 
there was noted a history of recurrent pelvic adhesions requiring 
numerous operations, as well as a history of menorrhagia, with 
removal of fibroid (tumors).  Significantly, less than two weeks 
following that examination, the veteran underwent an exploratory 
laparotomy, with total abdominal hysterectomy, extensive lysis of 
adhesions, intentional cystotomy and repair of cystotomy, and left 
and right salpingectomy.  Presumably, since the time of that 
operation, the veteran no longer suffers from painful menses.  
However, that fact has yet to be medically documented on VA 
examination.  Additionally, an opinion is needed as to whether 
such symptomatology represents a symptom of the already service-
connected gynecological disorders.  Accordingly, an additional VA 
gynecologic examination for compensation purposes will be 
undertaken prior to a final adjudication of the veteran's claim.  

Regarding the veteran's claim for service connection for heart 
palpitations, the Board notes that, while in service, there was 
alternately noted both the presence and absence of mitral valve 
prolapse.  Moreover, on service separation examination in June 
1992, the veteran complained not only of mitral valve prolapse, 
but also of palpitations and a "pounding" heart.  On VA general 
medical examination in June 1999, the veteran received a diagnosis 
of history of mitral valve prolapse with palpitations, in 
conjunction a slightly abnormal electrocardiogram.  Such findings 
raise some question as to whether the veteran currently suffers 
from a chronic cardiac disorder responsible for her claimed 
palpitations.  

Finally, the Board notes that, on a number of occasions in 
service, the veteran received treatment for various upper 
respiratory infections, including bronchitis.  However, at 
present, it is unclear whether the veteran suffers from a chronic 
respiratory/pulmonary disorder which had its origin during her 
period of active military service.  Accordingly, further 
development will be undertaken prior to a final adjudication of 
the veteran's claim for service connection for the residuals of 
frequent chest and/or head colds.  

The Board observes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA has 
promulgated regulations to implement the provisions of this law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially provide that the VA 
will assist the claimant in obtaining evidence necessary to 
substantiate her claims, but is not required to provide assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, the 
VA has a duty to notify the veteran and her representative, if 
any, of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that, notwithstanding correspondence in May 2001, 
the RO has failed to provide the veteran or her representative 
with adequate notice of the VCAA, or, specifically, of those laws 
and regulations implementing the various provisions of that act.  
Accordingly, the case must be REMANDED to the RO in order that the 
veteran and her representative may be provided with such notice.  

Finally, the Board observes that, at the time of the filing of the 
veteran's Substantive Appeal in August 1994, she requested a 
hearing before a member of the Board at the RO (i.e., a Travel 
Board hearing).  Subsequently, upon inquiry by the RO, the veteran 
modified her request, electing instead to participate in a 
videoconference hearing at the RO.  Based on a review of the 
record, it would appear that the hearing in question never, in 
fact, took place.  While in an undated Certification of Appeal, it 
was noted that the veteran had, apparently, withdrawn her request 
for that hearing, the record is devoid of any actual 
correspondence and/or indication from the veteran or her 
representative that she no longer desires a hearing before the 
Board.  Under the circumstances, the case must be remanded to the 
RO for the scheduling of the aforementioned videoconference 
hearing.  

In light of the aforementioned, and in deference to the request of 
the veteran's accredited representative, the case is REMANDED to 
the RO for the following action:  

1.  The RO should then review the veteran's claims file, and 
ensure that all notification and development action required by 
the VCAA is complete.  In particular, the RO should ensure that 
the notification requirements and development procedures contained 
in 38 U.S.C.A. §§ 5103, 5103A (2002), and in 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  After the veteran 
and her representative have been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (see also Quartuccio, 
supra), they should be given the opportunity to respond.  

2.  Any pertinent VA or other inpatient or outpatient treatment 
records, subsequent to August 2003, the date of the most recent 
evidence of record, should be obtained and incorporated in the 
claims folder.  The veteran should be requested to sign the 
necessary authorization for release of any private medical records 
to the VA.  All attempts to procure records should be documented 
in the file.  If the RO cannot obtain records identified by the 
veteran, a notation to that effect should be inserted in the file.  
In addition, the veteran and her representative should be informed 
of any such problem.  

2.  The veteran should then be afforded additional VA examinations 
in order to more accurately determine the exact nature and 
etiology of the disabilities at issue.  The RO is advised that the 
veteran must be given adequate notice of the date and place of any 
requested examination, and a copy of all such notification(s) must 
be associated with the claims folder.  The veteran is to be 
advised that failure to report for a scheduled VA examination 
without good cause may have an adverse affect on her claims.  

As regards the requested examinations, all pertinent 
symptomatology and findings should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examinations, the appropriate examiner 
should specifically comment as to whether the veteran currently 
suffers from a chronic right knee disorder, and, if so, whether 
that disorder is as likely as not the result of some incident or 
incidents of her period of active military service.  

The appropriate examiner should additionally specifically comment 
as to whether the veteran currently suffers from clinically 
identifiable chronic residuals of exposure to extreme cold, and, 
if so, whether such residuals are as likely as not the result of 
the veteran's period of active military service.  

The appropriate examiner should also specifically comment as to 
whether the veteran currently suffers from a chronic 
gastrointestinal disorder, including irritable bowel syndrome, 
and, if so, whether that disorder as likely as not had its origin 
during the veteran's period of active military service.  

The appropriate examiner should offer an opinion as to whether the 
veteran currently suffers from chronic painful menses, and whether 
such symptomatology represents symptoms of the currently service 
connected status post total abdominal hysterectomy, extensive 
lysis of adhesions, intentional cystotomy and repair thereof, left 
and right salpingectomy, formerly chronic pelvic adhesions.  

Following completion of the examination, the appropriate examiner 
should specifically comment as to whether the veteran currently 
suffers from a chronic cardiac/cardiovascular disorder responsible 
for her claimed heart palpitations, and, if so, whether that 
disorder as likely as not had its origin during the veteran's 
period of active military service.  

Finally, following completion of the requisite examination, the 
appropriate specialist should specifically comment as to whether 
the veteran currently suffers from a chronic respiratory disorder 
responsible for her claimed head and chest colds, and, if so, 
whether that disorder as likely as not had its origin during her 
period of active military service.  

The claims folder and a separate copy of this REMAND must be made 
available to and reviewed by the examiners prior to completion of 
their examinations.  Moreover, a notation to the effect that this 
record review took place should be included in the examination 
reports.  

4.  The RO should then review the veteran's claims for service 
connection for the disabilities at issue.  Should the benefits 
sought on appeal remain denied, the veteran and her representative 
should be provided a Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant action taken on the 
claims for benefits since the last SSOC.  The RO is advised that 
they are to make a determination based on the law and regulations 
in effect at the time of their decision, to include any further 
changes in the VCAA.  An appropriate period of time should be 
allowed for response.  

5.  Finally, the RO should schedule the veteran for a 
videoconference hearing, and so inform the veteran in a timely 
manner.  A transcript of the hearing should be included in the 
veteran's claims folder.  After the hearing is conducted, the case 
should be returned to the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



